United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Jackson, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0366
Issued: January 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2017 appellant, through counsel, filed a timely appeal from a
September 25, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On September 29, 2016 appellant, then a 52-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging degenerative arthritis which caused pain to her
hands, knees, and lower back, due to factors of her federal employment, including handling mail
continuously over an eight-hour period. She noted that her hands began to swell after handling
mail that was sorted by an automated machine. Appellant also indicated that she had to bend to
sweep bins, which caused pain in her lower back and knees. She noted that she first became aware
of her condition on December 18, 2015, and first realized its relation to her federal employment
on June 15, 2016. On the reverse side of the claim form, the employing establishment indicated
that appellant continued to work with no change in her assignment. It also noted that she had not
reported any of the conditions to her supervisor/manager.
In an October 25, 2016 development letter, OWCP requested that appellant submit
additional evidence in support of her claim, including a physician’s opinion supported by a medical
explanation as to how her federal employment caused or aggravated a medical condition. It
provided a questionnaire for her completion, which inquired about the job activities she believed
caused or contributed to her condition(s). OWCP afforded appellant 30 days to respond. On
October 25, 2016 it also requested additional information from the employing establishment,
which was also to be submitted within 30 days.
OWCP subsequently received employing establishment position descriptions for mail
processing clerk and senior mail processor. It also received a leave analysis report documenting
appellant’s periodic absence from work during the period January 1 through November 4, 2016.
In a November 3, 2016 statement, D.T., an employing establishment distribution
operations supervisor, described appellant’s job duties, which included standing the entire tour,
lifting, pushing containers, pulling bins to the rack, and bending/stooping intermittently for eight
hours per days. She indicated that automation clerks rotated four hours feeding mail to the machine
and four hours sweeping bins to the rack. D.T. noted that in September 2016 appellant only
worked in automation for four days, which D.T. surmised was not enough time to incur the alleged
injuries.
In a November 7, 2016 statement, appellant indicated that she had no outside activities or
outside employment. She also indicated that she was currently not working because of pain and
swelling of her hands, resulting in her dropping mail and other objects she may have been holding.
Appellant also indicated that she developed tendinitis in her right thumb, and wore a brace on her
right wrist for support. She further indicated that, while working in automation as a mail
processing clerk, she used her hands repeatedly to load letter mail on the machine when serving as
the feeder. When working as a sweeper, appellant repeatedly used her hands to sweep the bins,
which caused swelling, redness, and pain. Sometimes her pain was so severe that she had to leave
work.

2

In a November 17, 2016 report, Dr. Rose M. Sotolongo, a podiatrist, noted that appellant
complained of periodic pain, which she described as aches and throbbing in her toes, ankles, and
feet. She indicated that she prescribed custom orthotics for appellant’s shoes, but they did not
work as intended. Dr. Sotolongo also noted that appellant controlled her daily pain with prescribed
medications. Appellant reported that constant movements, prolonged standing, and extensive
walking increased the neuropathic pain in her feet and knees. Dr. Sotolongo noted that appellant’s
job as a mail processing clerk required her to stand during an eight-hour shift. However, appellant
was currently unable to stand more than one hour in an eight-hour shift due to degenerative arthritis
of multiple joints. Dr. Sotolongo further indicated that appellant’s pain and her inability to bend
limited her activities of daily living and prevented appellant from performing her current job
duties.
In a November 23, 2016 report, Dr. Louis J. Saddler, a Board-certified internist, noted that
he had seen appellant on November 22, 2016 for bilateral hand, bilateral knee, and lumbar pain.
He reported that appellant’s hand pain/swelling started after doing repetitive tasks at work, and her
back pain was aggravated with standing and movement over long periods of time. Dr. Saddler
returned appellant to work with restrictions that included no standing/walking more than two hours
a shift, no bending/stooping/crouching, no repetitive use of either hand, and no lifting greater than
10 pounds.
By decision dated January 4, 2017, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish that her employment duties
either caused or contributed to her multi-joint degenerative arthritis.
On January 11, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
July 12, 2017.
In a June 9, 2017 report, Dr. Saddler indicated that appellant had been complaining of
multiple joint pain and swelling in both hands, with stiffness and decreased gripping. He also
noted complaints of intermittent lower back pain, which appellant described as a dull ache and
throbbing. Appellant’s lower back pain was reportedly aggravated by movement and worse with
standing. Dr. Saddler also reported complaints of bilateral knee pain all around the joints with
extension, flexion, and with walking. Appellant also experienced jerking muscle spasms. Her
pain interfered with, and limited her activities of daily living. Dr. Saddler further noted that
appellant was taking prescribed medications for pain, but they did not provide her relief. Physical
examination revealed significant loss of motion of multiple joints, and x-rays revealed
degenerative changes. Dr. Saddler indicated that appellant had degenerative arthritis of multiple
joints, and had also been diagnosed with rheumatoid arthritis. He advised that appellant could not
use her hands, could not bend, and could not stand for more than one hour a day. In conclusion,
Dr. Saddler indicated that appellant was unable to perform her current job because of her
restrictions, and that she was permanently disabled from work.
By decision dated September 25, 2017, OWCP’s hearing representative affirmed OWCP’s
January 4, 2017 decision, finding that the evidence of record, including Dr. Sadler’s June 9, 2017
report, was insufficient to establish causal relationship.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10

3

Id.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345, 352 (1989).
10
See J.P., Docket No. 19-0216 (issued December 13, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3e (January 2013).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
In a November 17, 2016 report, Dr. Sotolongo, a podiatrist, diagnosed degenerative
arthritis of multiple joints, and indicated that appellant reported that constant movements,
prolonged standing, and extensive walking increased the neuropathic pain in her feet and knees.
Although Dr. Sotolongo noted that appellant’s duties as a mail processing clerk required her to
stand during an eight-hour shift, she did not provide an opinion on causal relationship. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.11 Therefore, Dr. Sotolongo’s
November 17, 2016 report is insufficient to establish appellant’s claim.
In his November 23, 2016 report, Dr. Saddler reported complaints of bilateral hand,
bilateral knee, and lumbar pain. Appellant’s hand pain and swelling reportedly started after
performing repetitive tasks at work, and her back pain was aggravated with standing and
movement over long periods of time. Dr. Saddler did not specifically comment about the source
of appellant’s bilateral knee pain. However, this report is insufficient to satisfy appellant’s burden
of proof because pain is a symptom, not a specific medical diagnosis.12
In a June 9, 2017 report, Dr. Saddler indicated that appellant had degenerative arthritis of
multiple joints, and had also been diagnosed with rheumatoid arthritis. He advised that appellant
could not use her hands, could not bend, and could not stand for more than one hour a day. As
such, appellant was unable to perform her current job because of her restrictions, and Dr. Saddler
determined that she was permanently disabled. The Board notes that Dr. Saddler did not
specifically address causal relationship. Dr. Saddler’s June 9, 2017 report did not describe what,
if any relationship existed between appellant’s diagnosed degenerative and/or rheumatoid arthritis
and her duties as a mail processing clerk. As previously noted, medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.13 Consequently, Dr. Saddler’s June 9, 2017 report is insufficient to establish
appellant’s claim.14
As the medical evidence of record does not contain a rationalized opinion establishing causal
relationship between appellant’s diagnosed conditions and the accepted factors of her federal
employment, the Board finds that appellant has not met her burden of proof.
On appeal counsel argues that OWCP applied an incorrect standard of causation and failed
to give due deference to the attending physician’s findings. He also alleges that OWCP’s
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical determination.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).
13

See supra note 11.

14

Id.

5

September 25, 2017 decision was contrary to law and fact. As explained above, the medical
evidence of record is insufficient to establish that appellant’s diagnosed conditions are causally
related to the accepted factors of her federal employment. Consequently, appellant has not met
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 25, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

